NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4130-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOHN B. VERNICEK, a/k/a
BROOKS VERNICEK,
JONATHAN BROOKS, and
BROOK VERNICEK,

     Defendant-Appellant.
________________________

                   Submitted December 15, 2020 – Decided January 28, 2021

                   Before Judges Yannotti and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 17-09-
                   1343.

                   Carlos Diaz-Cobo, attorney for appellant (Carlos Diaz-
                   Cobo, of counsel and on the brief; Michael J. Cennimo,
                   on the brief).

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for appellant (Lisa Sarnoff
            Gochman, Assistant Prosecutor, of counsel and on the
            brief).

PER CURIAM

      Following a jury trial, defendant John B. Vernicek was convicted of

robbery, N.J.S.A. 2C:15-1(a)(1), and theft by unlawful taking, N.J.S.A. 2C:20-

3(a), and sentenced to an aggregate eighteen-year extended prison term with an

eighty-five percent period of parole ineligibility under the No Early Release Act,

N.J.S.A. 2C:43-7.2.    He appeals his convictions and sentence, raising the

following points for our consideration:

            I.     THE TRIAL COURT ERRED IN RULING
                   THAT TWO UNRELATED ROBBERIES
                   SHOULD BE TRIED TOGETHER, AND
                   THEREBY PREJUDICED THE DEFENDANT.

            II.    THE      PROSECUTOR'S     IMPROPER
                   COMMENTS IN CLOSING ARGUMENT
                   REGARDING     THE     SURVEILLANCE
                   FOOTAGE AT ISSUE AMOUNTED TO NEW
                   TESTIMONY NOT RAISED BY ANY
                   WITNESS, AND PREJUDICED APPELLANT.

            III.   CUMULATIVE ERRORS MADE BY THE
                   COURT      UNFAIRLY PREJUDICED
                   APPELLANT.

            IV.    THE VERDICT OF GUILTY REGARDING
                   THE SECOND ROBBERY WAS NOT
                   SUPPORTED BY THE EVIDENCE.



                                                                          A-4130-18T1
                                          2
            V.     THE   SENTENCE     IMPOSED                   WAS
                   MANIFESTLY EXCESSIVE.

      We have considered these contentions in light of the record on appeal and

the applicable law and affirm defendant's convictions and sentence.

                                        I.

      On July 6, 2017, Morgan Bohnert, a cashier at the Long Branch Stop &

Shop, was approached by a male customer who pressed his hand against her

back and told her to open the register. Bohnert complied and after the customer

stole $714.30, she ran toward another group of customers and told them to call

the police. The customer fled the store before the police arrived, but the incident

was captured on the store's video surveillance system, which was later recovered

by Long Branch police.

      Bohnert described the customer as a white male, in his mid-30s,

approximately six feet tall, with bloodshot, bluish-green eyes, and with a lean,

muscular build. She also stated he was wearing a black sweatshirt and had black

and blue gloves with nonslip grips.

      Three days later, Donald Milford was visiting his friend David Sears at

his apartment in Long Branch. At some point that evening, defendant, who was

Sears's neighbor, asked Milford to drive him to a store so he could purchase

cigarettes. Milford agreed and drove defendant to Falvo's Liquors (Falvo's) in

                                                                           A-4130-18T1
                                        3
Long Branch, in his white 1994 Chevrolet van. At approximately 9:00 p.m.,

Milford parked his van across the street from Falvo's by Pick's Deli (Pick's).

Defendant exited the van, put on gloves, and entered the liquor store.

      A few minutes later defendant ran back to Milford's van and told him that

Falvo's did not have any cigarettes. Milford stated he was unable to see what

had occurred in the liquor store. Milford then drove defendant to a 7-Eleven

where defendant's image was captured on the 7-Eleven video surveillance.

      Dharti Patel (Patel) was the only employee inside Falvo's that evening.

She stated that between 9:20 p.m. and 9:30 p.m., a white male entered the store

and waved at her as she was collecting money from the cash register. While the

register was open, he pushed her to the ground, took $4,000 to $5,000 and fled.

      Patel called the police and provided a description that the assailant was a

white male wearing gloves, a navy hat, and dark clothing. She noted that he

had a lean body type and was anywhere between five and six feet tall. At trial,

Patel further noted that his gloves had a "criss-cross, mesh type of shiny black

material." The robbery was also captured on Falvo's security cameras.

      On July 10, 2017, Detective Joseph Spitale of the Long Branch Police

Department (LBPD) reviewed the July 9, 2017 security footage from Falvo's

and Pick's. Detective Spitale noted that when he viewed the Pick's security


                                                                          A-4130-18T1
                                        4
footage, he "observed an individual leave in a late model white work van parked

at [the] deli, and then cross over the street to Falvo's . . . enter the liquor store,

and then come back to the van." Detective Spitale also observed from the

Falvo's security footage that the assailant was "approximately . . . six feet tall

[with a] muscular build" and a "chest tattoo." Detective Spitale took a screen

shot of the white van and circulated it to local patrol units.

      The police pulled Milford over shortly thereafter while he was driving to

work. Milford agreed to speak with Detective Spitale at the police station where

he admitted to driving defendant to Falvo's on July 9, 2017 to purchase

cigarettes. Milford described the defendant as bald and tall with tattoos on his

arms, back, and chest. Detective Spitale stated that because he was familiar with

Sears's appearance, he knew that Sears did not fit the description Milford

provided. Detective Spitale obtained a Division of Motor Vehicles (DMV)

printout of defendant's driver's license photograph and showed it to Milford.

Milford positively identified the person in the photograph as the defendant.

      After Milford provided his statement to Detective Spitale, he asked if he

could retrieve his wallet and paperwork from his van. As Milford searched the

van, he found a pair of gloves and immediately stated "[t]hose . . . aren't mine."




                                                                              A-4130-18T1
                                          5
Detective Spitale removed the gloves from the vehicle and noted that they

matched the description provided by Patel.

      That same day, Officer Brian Oliveira of the LBPD displayed a photo

array to Bohnert who chose defendant's photograph and stated she was "[ninety-

five] percent positive" that he was the person who robbed the Stop & Shop.

Defendant was arrested later that evening.

      At the time of his arrest, defendant was recorded as six foot one inches

tall, 190 pounds, and bald with brown eyes. The police also took photographs

of defendant's multiple tattoos. Detective Spitale further noted that it appeared

defendant walked with a "slight limp" as if his right leg was "pigeon-toed."

      Detective Spitale received consent from Milford to conduct a search of his

van where he discovered a blue sweatshirt. The previously recovered gloves

and sweatshirt were then sent to the New Jersey State Police (NJSP) Laboratory

for DNA testing. A court ordered buccal swab of the defendant was taken and

also sent to the lab to be tested.

      Jennifer Banaag (Banaag), a forensic scientist for the NJSP Laboratory

compared the DNA evidence obtained from the buccal swab with the DNA

obtained from the right glove, left glove, and blue sweatshirt.          Banaag

determined that the right glove contained a "mixture of DNA profiles consistent


                                                                         A-4130-18T1
                                       6
with at least two contributors" and that "[t]he DNA profile of [defendant]

matches the major DNA profile obtained."

        Defendant was charged under Indictment No. 17-09-1343 with second-

degree robbery of Patel, N.J.S.A. 2C:15-1(a)(1) (count one); third-degree theft

of movable property, N.J.S.A. 2C:20-3(a) (count two); second-degree robbery

of Bohnert, N.J.S.A. 2C:15-1(a)(2) (count three); third-degree theft of movable

property, N.J.S.A. 2C:30-3(a) (count four); and possession of a controlled

dangerous substance, N.J.S.A. 2C:35-10(a)(1) (count five).1

        Defendant moved to sever the robbery and theft charges related to the

Falvo's and Stop & Shop incidents arguing that the trial of the offenses together

would be unduly prejudicial. After applying the four-part test detailed in State

v. Cofield, 127 N.J. 328, 338 (1992), Judge Joseph W. Oxley denied the

application in an August 24, 2018 order and accompanying written decision and

subsequently denied defendant's motion for reconsideration. At the close of the

State's case, defendant made an oral motion for acquittal pursuant to Rule 3:18-

1, which the judge also denied.

        Defendant was found guilty of counts one and two related to the robbery

of Falvo's and acquitted of counts three and four related to the Stop & Shop


1
    The State dismissed count five prior to trial.
                                                                         A-4130-18T1
                                          7
robbery. Prior to sentencing, defendant moved for a new trial pursuant to Rule

3:20-1, which Judge Oxley denied in a March 28, 2019 opinion and order.

      On April 12, 2019, the judge determined that defendant was extended term

eligible under N.J.S.A. 2C:43-7.1(b)(1), merged count two into count one, and

sentenced defendant to an eighteen-year term of imprisonment. Judge Oxley

also concluded that aggravating factors three, N.J.S.A. 2C:44-1(a)(3), ("[t]he

risk that the defendant will commit another offense"); six, N.J.S.A. 2C:44-

1(a)(6) ("[t]he extent of the defendant's prior criminal record and the seriousness

of the offenses of which he has been convicted"); and nine, N.J.S.A. 2C:44-

1(a)(9) ("[t]he need for deterring the defendant and others from violating the

law") preponderated over the non-existent mitigating factors.            This appeal

followed.

                                      II.

      In his first point, defendant argues he was prejudiced by the joinder of the

charges because the State, in effect, used the evidence of each incident to show

defendant had a propensity to commit robbery. We disagree.

      Rule 3:7-6 provides that:

            Two or more offenses may be charged in the same
            indictment or accusation . . . if the offenses charged are
            of the same or similar character or are based on the
            same act or transaction or on [two] or more acts or

                                                                             A-4130-18T1
                                            8
            transactions connected together or constituting parts of
            a common scheme or plan. Relief from prejudicial
            joinder shall be afforded as provided by [Rule] 3:15-2.

      Where a defendant "is prejudiced by a . . . joinder of offenses . . . the court

may order an election or separate trials of counts . . . or direct other appropriate

relief." R. 3:15-2(b). The rule addresses the inherent danger:

            [W]hen several crimes are tried together, that the jury
            may use the evidence cumulatively; that is, that,
            although so much as would be admissible upon any one
            of the charges might not have persuaded them of the
            accused's guilt, the sum of it will convince them as to
            all.

            [State v. Pitts, 116 N.J. 580, 601 (1989) (quoting United
            States v. Lotsch, 102 F.2d 35, 36 (2d Cir. 1939)).]

      In assessing prejudice, the trial court must determine whether the separate

crimes charged in the indictment have a sufficient nexus to each other such that

they would be otherwise admissible in separate trials pursuant to N.J.R.E.

404(b). State v. Sterling, 215 N.J. 65, 73 (2013). "If the evidence would be

admissible at both trials, then the trial court may consolidate the charges because

'a defendant will not suffer any more prejudice in a joint trial than he would in

separate trials.'" State v. Chenique-Puey, 145 N.J. 334, 341 (1996) (quoting

State v. Coruzzi, 189 N.J. Super. 273, 299 (App. Div. 1983)).

      N.J.R.E. 404(b) provides, in relevant part:


                                                                             A-4130-18T1
                                         9
            b) Other Crimes, Wrongs, or Acts.

            1) Prohibited Uses. Except as otherwise provided by
            Rule 608(b), evidence of other crimes, wrongs, or acts
            is not admissible to prove a person's disposition in order
            to show that on a particular occasion the person acted
            in conformity with such disposition.

            2) Permitted Uses. This evidence may be admitted for
            other purposes, such as proof of motive, opportunity,
            intent, preparation, plan, knowledge, identity or
            absence of mistake or accident when such matters are
            relevant to a material issue in dispute.

      In order to "avoid the over-use of extrinsic evidence," the Supreme Court

established the following four-part test in Cofield to determine whether the

evidence should be admitted under N.J.R.E. 404(b):

            1) The evidence of the other crime must be admissible
            as relevant to a material issue;

            2) It must be similar in kind and reasonably close in
            time to the offense charged;

            3) The evidence of the other crime must be clear and
            convincing; and

            4) The probative value of the evidence must not be
            outweighed by its apparent prejudice.

            [Cofield, 127 N.J. at 338.]

      Whether to grant severance "rests within the trial court's sound discretion

and is entitled to great deference on appeal." State v. Brown, 118 N.J. 595, 603

                                                                         A-4130-18T1
                                       10
(1990). The trial court's decision "will be reversed only if it constitutes an abuse

of discretion." State v. Weaver, 219 N.J. 131, 149 (2014). We similarly apply

a deferential standard of review to a trial court's admission of N.J.R.E. 404(b)

evidence when the court considered the Cofield factors. State v. Rose, 206 N.J.

141, 157 (2011).

      We conclude Judge Oxley did not err by denying defendant's severance

application as the two robberies and related charges were of "similar character"

and "part of a common scheme or plan." R. 3:7-6. Here, the assailant in both

robberies was a white male with a lean body type who wore dark clothing and

gloves. Both robberies were committed in Long Branch less than seventy-two

hours apart.   Further, the robberies included acts of violence or threats of

violence against a female cashier at night.

      With respect to Judge Oxley's Cofield analysis, he correctly determined

that the evidence of both robberies was relevant to the material issue of identity.

On this point defendant concedes that "the identity of the perpetrator(s) of the

robberies is of course a material issue . . . ." The judge also noted that the "the

evidence found in the second robbery led to the photo lineup where the victim

positively identified the [d]efendant as the perpetrator of the first robbery."




                                                                            A-4130-18T1
                                        11
      Second, Judge Oxley properly determined that both robberies were similar

and reasonably close in time. Indeed, as the judge observed, both robberies

occurred a few days apart.       The judge also found that the robberies were

committed in a similar manner as the assailant in both crimes "was wearing dark

colored clothing, a baseball hat, and gloves" and "threatened or used force

against . . . female employees . . . ."

      Third, as Judge Oxley explained, there was "clear and convincing

evidence that the robberies happened, and [that] the [d]efendant is the individual

that committed the crimes." In support of his decision, the judge noted that

"Milford told police that at the time of the robbery, he drove the [d]efendant to

Falvo's Liquors to buy cigarettes."            Moreover, "[b]ased on [Milford's]

identification of the [d]efendant, a photo array was produced to . . . Bohnert . . .

[who] picked the [d]efendant as the perpetrator during the photo lineup."

      Although we acknowledge that the jury acquitted defendant of counts

three and four, there was sufficient evidence that the defendant was likely the

perpetrator of the Stop & Shop and Falvo's robberies for the judge to weigh this

factor in favor of the State. State v. Koskovich, 168 N.J. 448, 485 (2001) ("The

third prong of the Cofield test 'requires some showing that the person against

whom the evidence is being used actually committed the other crime or wrong.'"


                                                                            A-4130-18T1
                                          12
(quoting State v. G.V., 162 N.J. 252, 275 (2000) (Coleman, J., concurring in

part)).

      Fourth, the judge properly determined that the probative value of the

evidence regarding defendant's identity outweighed any potential prejudice by

joinder of the offenses. Further, the jury's action in acquitting the defendant of

the Stop & Shop robbery and convicting him of the Falvo's robbery demonstrates

that they considered the evidence related to each of the charges separately. See

State v. Jackson, 204 N.J. Super. 13, 21 (App. Div. 1983) ("[T]he test of

prejudice is 'whether a jury could arrive at a determination on each charge

irrespective of the evidence concerning guilt on other charges.'" (quoting State

v. Cole, 154 N.J. Super. 138, 143 (App. Div. 1977))).

      Finally, Judge Oxley appropriately instructed the jurors they were

"prohibited from considering the cumulative impact of the evidence of all the

offenses in determining whether a particular charge had been proven." State v.

Krivacska, 341 N.J. Super. 1, 43 (App. Div. 2001). The judge's charge also

included the following instruction:

            There are four offenses charged in the indictment. They
            are separate offenses by separate counts in the
            indictment. In your determination of whether the State
            has proven the defendant guilty of the crimes charged
            in the indictment beyond a reasonable doubt, the
            defendant is entitled to have each count considered

                                                                          A-4130-18T1
                                       13
            separately by the evidence which is relevant and
            material to that particular charge based on the law as I
            will give it to you.

      We have no reason to doubt that the jury heeded these instructions. See

State v. Loftin, 146 N.J. 295, 390 (1996) ("That the jury will follow the

instructions given is presumed."). In sum, we conclude that Judge Oxley did

not abuse his wide discretion by deciding to try the robbery and related charges

together, see Weaver, 219 N.J. at 149, and in applying the Cofield test.

                                     III.

      Defendant argues in his second point that his convictions should be

reversed because of prejudicial comments made by the prosecutor during closing

arguments. He specifically contends the prosecutor improperly "interjected

facts" that were not in evidence regarding:        1) unique characteristics of

defendant's leg; 2) defendant's tattoos; 3) a white button on the shorts defendant

allegedly wore on July 9, 2017; and 4) Bohnert's level of confidence in her

identification of defendant.     Defendant also argues that the prosecutor's

comments about "his own family and his aspirations to meet the [British] [r]oyal

family" were irrelevant and improper emotional pleas.         Finally, defendant

maintains that the judge erroneously failed to provide the jurors with a

magnifying glass despite their request.


                                                                           A-4130-18T1
                                       14
      "[P]rosecutorial misconduct is not grounds for reversal of a criminal

conviction unless the conduct was so egregious as to deprive [the] defendant of

a fair trial." State v. Timmendequas, 161 N.J. 515, 575 (1999) (citing State v.

Chew, 150 N.J. 30, 84 (1997)). "To justify reversal, the prosecutor's conduct

must have been 'clearly and unmistakably improper,' and must have substantially

prejudiced [the] defendant's fundamental right to have a jury fairly evaluate the

merits of his [or her] defense." Ibid.

      Prosecutors are afforded "considerable leeway in closing arguments as

long as their comments are reasonably related to the scope of the evidence

presented." Id. at 587. "Although prosecutors may suggest legitimate inferences

from the record, they may not go beyond the facts before the jury." State v.

Roach, 146 N.J. 208, 219 (1996). "Generally, if no objection was made to the

improper remarks, the remarks will not be deemed prejudicial." State v. Frost,

158 N.J. 76, 83 (1999). "The failure to object suggests that defense counsel did

not believe the remarks were prejudicial at the time they were made." Ibid.

Here, defendant failed to object to any of the prosecutor's comments made

during closing argument.

      Here, the prosecutor stated that "[Detective] Spitale talk[ed] about

[defendant's] foot, [that he] puts his foot in sometimes." The prosecutor further


                                                                         A-4130-18T1
                                         15
stated that "in that video when [defendant] first walked in the store, you saw the

little minor foot thing. Something else he does, too, every once in a while. Is

the best way to describe it is a leg kick-out . . . . And you saw when he first

walked in to 7-Eleven, he does that leg kickout."

      The prosecutor also commented that "[s]hockingly, the guy who

committed the robbery also has a large tattoo on his chest" and that in the

defendant's arrest photo "you see the [chest] tattoo." Moreover, the prosecutor

stated that "at one point [defendant] turns when he's at 7-Eleven and you see the

button, the button on his shorts are white."

      Defendant claims it was improper for the prosecutor to note that defendant

appeared to "kick-out" his leg on the Stop & Shop and 7-Eleven surveillance

footage. He argues that "no witness had previously testified as to any notable

leg movement or abnormal limp appearing at the time of the Stop & Shop

robbery or on the video of the Stop & Shop robbery."

      The judge properly rejected this argument in his March 28, 2019 order and

opinion denying defendant's motion for new trial. The judge specifically noted

that "[t]he jury heard testimony from multiple witnesses and reviewed

surveillance video from various locations that supported the prosecutor 's

comments." Further, as defendant concedes in his merits brief, Detective Spitale


                                                                          A-4130-18T1
                                       16
testified that he witnessed the defendant walk with a "slight limp" as if he were

"pigeon-toed."

         Likewise, the record provided testimony regarding defendant's tattoos to

support the prosecutor's comments. Indeed, Milford testified that defendant had

a tattoo on his chest and arm.      Further, Detective Spitale testified that he

observed a chest tattoo on the assailant in the Falvo's surveillance footage and

that he was able to confirm that defendant had a chest tattoo from his DMV

photo.

      Defendant next maintains that the prosecutor improperly stated that there

was a white button on his shorts in the 7-Eleven surveillance footage. This

comment was made in direct response to defense counsel's argument in closing

that defendant was "not wearing what was used by the individual who went into

Falvo's." We are unable to confirm if the video surveillance footage depicted

defendant's shorts with or without a white button as the parties have not provided

a copy for our review. However, even if we were to assume that the video did

not depict a white button, when viewed in light of all the overwhelming evidence

of defendant's identity and guilt, we find that the prosecutor's comments did not

deprive the defendant of a fair trial. Timmendequas, 161 N.J. at 575.




                                                                          A-4130-18T1
                                       17
        Defendant further argues that the prosecutor improperly "testified" about

Bohnert's level of confidence in her identification of the defendant. Specifically,

defendant contends that the prosecutor's statement that if "[Bohnert] saw that

picture that day of the [defendant's] entire body, she would have been 100

percent sure" was not a fact in evidence. Defendant is incorrect. At trial, when

asked by the State "if you saw the person's entire body . . . would that help you

get to 100 percent," Bohnert answered "[y]es." Accordingly, the prosecutor

simply emphasized testimony that was provided by Bohnert.

        Defendant also contends that the prosecutor's comments regarding his

family and "aspirations to meet the [British] [r]oyal [f]amily" were so

"irrelevant," and that their only purpose was to "improperly appeal to the

emotions of the jury." It is well settled that it is "improper to construct a

summation that appeals to the emotions and sympathy of the jury." State v.

Black, 380 N.J. Super. 581, 594 (App. Div. 2005). Indeed "[e]motional appeals

have the capacity to shift the jury's attention from the evidence and produce a

verdict fueled by emotion rather than a dispassionate analysis of the evidence."

Ibid.

        Here, the prosecutor referenced physical habits of both himself and a

member of the British royal family in prelude to the discussion of defendant's


                                                                           A-4130-18T1
                                       18
leg "kick out." Specifically, the prosecutor stated that Prince Harry "does this

thing . . . he sticks his hand [in his jacket]." The prosecutor further noted that

he makes a "silly face" in photos that his wife always points out. After a review

of the record we are satisfied that there is nothing to indicate these comments

"shift[ed] the jury's attention from the evidence." Ibid. Indeed, it was merely a

strategy used by the prosecutor to explain evidence presented at trial. Even if

inappropriate, we are satisfied that those limited comments did not deny

defendant his right to a fair trial. Timmendequas, 161 N.J. at 575.

      Finally, defendant asserts for the first time on appeal, that reversal is

necessary because the judge should have granted the jury's request for a

magnifying glass to examine photos in evidence. Specifically, defendant asserts

that "the denial of the reasonable request constituted another ground of error. "

Defendant, however, misconstrues the record. The judge did not deny the jury's

request for a magnifying glass, instead, he informed the jury that he "[did] not

have a magnifying glass" to give them.

      There is no caselaw or statutory authority that holds that a trial court is

required to have a magnifying glass readily available or provide a magnifying

glass upon request. Moreover, defendant has not provided any support for his

position that the unavailability of a magnifying glass produced an unjust result.


                                                                          A-4130-18T1
                                       19
R. 2:10-2 ("Any error or omission shall be disregarded by the appellate court

unless it is of such a nature as to have been clearly capable of producing an

unjust result . . . .").

                                       IV.

       In defendant's third point he claims that cumulative errors made by the

court unfairly prejudiced his right to a fair trial.     Specifically, defendant

maintains that: 1) the trial court did not properly address defendant's concern

of a juror who appeared to be asleep; 2) it was "error for the court to repeatedly

allow the State to play the surveillance footage at issue numerous times

throughout the trial"; and 3) the court's decision to have the jury foreperson

determine when to pause the Stop & Shop video during summation was

improper. We are not persuaded by any of these contentions.

       During trial, defendant's counsel notified the judge that he observed a

juror falling asleep during the testimony of the State's forensic expert. In

response, Judge Oxley stated that "[he] did not notice it" but "[he would]

continue to monitor it."

       Defendant argues that the judge improperly concluded that juror number

eight was paying attention. He further argues that Judge Oxley failed to conduct

an inquiry into the juror's attentiveness pursuant to State v. Mohammed, 226


                                                                          A-4130-18T1
                                       20
N.J. 71 (2016). In Mohammed, the Supreme Court provided guidance for trial

judges who are faced with a juror who is asleep or inattentive. Specifically, the

court stated that:

             When it is alleged that a juror was inattentive during a
             consequential part of the trial, if the trial court
             concludes, based upon personal observations explained
             adequately on the record, that the juror was alert, the
             inquiry ends. If the judge did not observe the juror's
             attentiveness, the judge must conduct individual voir
             dire of the juror; if that voir dire leads to any conclusion
             other than that the juror was attentive and alert, the
             judge must take appropriate corrective action.

             [Id. at 75.]

      Here, the judge fully complied with the holding in Mohammed. Indeed,

Judge Oxley concluded "based upon personal observations explained adequately

on the record" that juror number eight was "very alert." Ibid. Judge Oxley

further explicitly stated that he had been "watching [the juror] carefully" and

noted that the she seemed "attentive and [was] certainly . . . paying attention . . .

[with] everything that's going on in the court." The judge also noted that he

"had been watching juror number eight throughout the afternoon" and did "not

see her eyes close once." Moreover, the judge stated that the juror was "bright"

and attentive."      Accordingly, an individual voir dire of the juror was not

necessary, and we discern no error in Judge Oxley's actions. Ibid.


                                                                             A-4130-18T1
                                         21
          Defendant next argues that "it was error for the court to repeatedly allow

the State to play the surveillance footage at issue numerous times throughout the

trial."      Specifically, the defendant maintains that the evidence was

"reduplicative" and prejudicial. As best we can discern, defendant's argument

is grounded in N.J.R.E. 403.

          On appeal, however, defendant does not provide any explanation as to

how the duplicative evidence prejudiced him. The video surveillance footage

afforded the jury the opportunity to see the Falvo's robbery as it occurred.

Indeed, by replaying the video, the State was able to provide a complete timeline

of the events as they transpired on July 9, 2017, from the moment the robbery

took place, to defendant's departure from the 7-Eleven. Moreover, this timeline

corroborated Milford's testimony that he had driven defendant to the 7-Eleven

after he was allegedly unable to purchase cigarettes from Falvo's. Accordingly,

the video surveillance footage was probative to defendant's guilt related to the

Falvo's robbery. It was not unduly prejudicial and its admission was not an

abuse of discretion. State v. McGuire, 419 N.J. Super. 88, 135 (App. Div. 2011).

          Relying on State v. A.R., 213 N.J. 542 (2013), and State v. Miller, 205

N.J. 109 (2011), defendant next argues that the trial court erred in allowing the

jury to pause "the playback of the surveillance footage related to the Stop [&]


                                                                            A-4130-18T1
                                          22
Shop incident" during jury deliberations.      Neither case, however, supports

defendant's argument.

      In both A.R. and Miller, the Supreme Court addressed whether a jury is

permitted to review videotaped witness statements during deliberations, not

crime scene surveillance footage. Miller, 205 N.J. at 121 (holding that a jury

during deliberations can review digital video of a witnesses' testimony when

there was no court reporter to transcribe it); A.R. 213 N.J. at 558-59 (holding

that the jury's review of a victim's video-recorded statements did not implicate

defendant's "right to confront evidence or witnesses against him or to assure a

fair trial process"). In contrast here, the jury requested, and reviewed, video

surveillance footage obtained from the scene of the Stop & Shop robbery that

was admitted into evidence.      Accordingly, Judge Oxley did not abuse his

discretion in allowing the jury to review an exhibit admitted into evidence.

McGuire, 419 N.J. Super. at 135; see also Green v. New Jersey Mfrs. Ins., 160

N.J. 480, 492 (1999) ("Determinations pursuant to N.J.R.E. 403 should not be

overturned on appeal 'unless it can be shown that the trial court palpably abused

its discretion, that is, that its finding was so wide off the mark that a manifest

denial of justice resulted.'" (quoting State v. Carter, 91 N.J. 86, 106 (1982))).




                                                                           A-4130-18T1
                                       23
      Defendant, for the first time on appeal, argues that the court erred in its

decision to "allow the foreperson of the jury (alone) to say when the video at

issue should be paused." Specifically, defendant suggests, without reference to

any authority, that the "better practice would have been for the entire jury to

confer and request 'time stamp' of the footage." Defendant, however, does not

provide any support for the position that Judge Oxley's decision to have the jury

foreperson choose when to pause the Stop & Shop video produced an unjust

result. R. 2:10-2.

      When multiple errors are alleged, "the predicate for relief for cumulative

error must be that the probable effect of the cumulative error was to render the

underlying trial unfair."    State v. Wakefield, 190 N.J. 397, 538 (2007).

However, even where a defendant alleges multiple errors, "the theory of

cumulative error will still not apply where no error was prejudicial and the trial

was fair." Weaver, 219 N.J. at 155. Given our conclusion that there were no

trial errors, there can be no cumulative errors as contended in Point III that could

have denied defendant a fair trial.

                                      V.

      Defendant argues in his fourth point that the court erred in denying his

motion to dismiss the robbery charge at the close of the State's case and his


                                                                            A-4130-18T1
                                        24
application for a judgment of acquittal after the jury verdict claiming that his

conviction of the Falvo's robbery "was not supported by the evidence."

Defendant further maintains that "even if all the reasonable inferences based

upon the credible evidence are granted to the State, his [robbery] conviction

. . . cannot be upheld as a matter of law." Again, we disagree.

      Rule 3:18-2 provides that "[i]f the jury returns a verdict of guilty . . . a

motion for judgment of acquittal may be made, . . . [and] [t]he court on such

motion may set aside a verdict of guilty and order the entry of a judgment of

acquittal . . . ." A court applies the same standard when deciding a motion for a

judgment of acquittal under Rule 3:18-1 (a motion made before submission to a

jury) or Rule 3:18-2. State v. Papasavvas, 170 N.J. 462, 521 (2002). The test

is "whether, based on the entirety of the evidence and after giving the State the

benefit of all its favorable testimony and all the favorable inferences drawn from

that testimony, a reasonable jury could find guilt beyond a reasonable doubt. "

State v. Williams, 218 N.J. 576, 594 (2014). "Under both Rules 3:18-1 and -2,

the court 'is not concerned with the worth, nature or extent (beyond a scintilla)

of the evidence, but only with its existence, viewed most favorably to the State.'"

Papasavvas, 170 N.J. at 521 (quoting State v. Kluber, 130 N.J. Super. 336, 342

(App. Div. 1974)).


                                                                           A-4130-18T1
                                       25
      "An appellate court will apply the same standard as the trial court to

decide if a judgment of acquittal was warranted." State v. Felsen, 383 N.J.

Super. 154, 159 (App. Div. 2006) (citing State v. Moffa, 42 N.J. 258, 263

(1964)). To assess the sufficiency of evidence on an acquittal motion, an

appellate court applies a de novo standard of review. Williams, 218 N.J. at 593-

94.

      "[A] motion for a new trial is addressed to the sound discretion of the trial

judge, and the exercise of that discretion will not be interfered with on appeal

unless a clear abuse has been shown." State v. Russo, 333 N.J. Super. 119, 137

(App. Div. 2000). In considering whether a guilty verdict was against the weight

of the evidence produced at trial under Rule 3:20-1, "our task is to decide

whether 'it clearly appears that there was a miscarriage of justice under the law.'"

State v. Smith, 262 N.J. Super. 487, 512 (App. Div. 1993) (quoting R. 2:10-1).

"We must sift through the evidence 'to determine whether any trier of fact could

rationally have found beyond a reasonable doubt that the essential elements of

the crime were present.'' Ibid. (quoting Carter, 91 N.J. at 96). Our "objective is

not to second-guess the jury but to correct the injustice that would result from

an obvious jury error." State v. Saunders, 302 N.J. Super. 509, 524 (App. Div.




                                                                            A-4130-18T1
                                        26
1997). We do not evaluate the evidence and determine anew how we might have

decided the issues.

      Here, the judge's decision both to deny the motion for acquittal and the

motion for a new trial was supported by the record and aforementioned

precedent and is therefore unassailable. Indeed, at trial, Milford testified that

he had driven defendant to Falvo's on July 9, 2017 at approximately 9:00 p.m.

in his white van, at the time the robbery occurred. Moreover, surveillance

footage from Falvo's and Pick's corroborated Milford's testimony. The Falvo's

surveillance footage also showed the perpetrator put on a pair of gloves.

Likewise, Patel testified that the assailant wore a pair of gloves with a "criss-

cross, mesh type of shiny black material." When Milford searched his van in

the impound lot, he found a pair of gloves that Detective Spitale stated matched

"the description of Ms. Patel." The subsequent DNA test performed on the glove

revealed that it contained a "mixture of DNA profiles consistent with at least

two contributors" and that "[t]he DNA profile of [defendant] matches the major

DNA profile obtained."

      Accordingly, Judge Oxley correctly denied defendant's applications, as a

reasonable jury could, and did, find defendant guilty beyond a reasonable doubt

of robbery and theft by unlawful taking.


                                                                         A-4130-18T1
                                      27
                                       VI.

      In his final point, defendant argues that his eighteen-year sentence was

manifestly excessive because it was at the higher end of the permissible range,

the court improperly applied the aggravating factors, and the court failed to

adequately explain its findings. We disagree.

      We employ a deferential standard when reviewing a trial court's

sentencing decision. State v. Grate, 220 N.J. 317, 337 (2015); State v. Fuentes,

217 N.J. 57, 70 (2014). We must affirm a sentence unless: 1) the trial court

failed to follow the sentencing guidelines; 2) the court's findings of aggravating

and mitigating factors were not based on competent and credible evidence in the

record; or 3) "'the [court's] application of the guidelines to the facts of [the] case

makes the sentence clearly unreasonable so as to shock the judicial conscience.'"

Fuentes, 217 N.J. at 70 (second alteration in original) (quoting State v. Roth, 95

N.J. 334, 364-65 (1984)).

      Here, defendant does not contest Judge Oxley's ruling that he was subject

to an extended term pursuant to N.J.S.A. 2C:43-7.1(b)(1).              As such, on

defendant's robbery conviction, he faced a maximum extended term of

imprisonment between ten and twenty years. N.J.S.A. 2C:43-7(a)(3). The




                                                                              A-4130-18T1
                                         28
judge's decision to sentence defendant to an eighteen-year term of imprisonment

was within the sentencing guidelines.

      Defendant's challenge to the court's factual findings are without merit.

Here, the judge applied aggravating factors three, six, and nine and noted that

after "[l]ooking over the balance of the presentence investigation [and] the facts

and circumstances of this offense as I find it, I find absolutely no mitigating

factors."   Moreover, Judge Oxley concluded that "the aggravating factors

substantially outweigh[ed] the [non-existent] mitigating factors."

      Although the judge's statement of reasons related to its application of the

aggravating and mitigating factors could have been more fulsome, a remand is

unnecessary when it is "possible in the context of [the] record to extrapolate

without great difficulty the [sentencing] court's reasoning." State v. Pillot, 115

N.J. 558, 566 (1989); State v. Bieniek, 200 N.J. 601, 609 (2010). Here, from

our review of the record we have no "doubt as to the facts and principles the

court considered and how it meant to apply them." Miller, 205 N.J. at 130.

      Indeed, it is clear that Judge Oxley was aware of defendant's extensive

criminal history from the pre-sentencing report, which listed defendant's seven

juvenile court, nine municipal court, and twelve superior court convictions for

multiple offenses including parole violations, burglary, aggravated assault, and


                                                                          A-4130-18T1
                                        29
robbery. In addition, the State argued that defendant's criminal record was

indicative of his inability to take responsibility for his actions and illustrate d

that he is likely to commit a future offense. The State also explained that there

was a need to deter defendant and others from committing violent crimes. Based

on the record before us, we are able to "extrapolate without great difficulty," the

judge's reasoning regarding the application of these aggravating factors and the

absence of any mitigating factors. Pillot, 115 N.J. at 566.

      In sum, we are convinced that the judge adhered to the sentencing

guidelines and the record supports the findings of aggravating factors three, six

and nine, and the application of no mitigating factors. The sentence imposed

was well within Judge Oxley's sentencing discretion and does not shock our

judicial conscience.

      Affirmed.




                                                                           A-4130-18T1
                                       30